Citation Nr: 0527091	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  01-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1951 to July 
1953.  The appellant in this matter is the veteran's 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Fort Harrison, Montana, which determined that the claims for 
service connection for the veteran's death and DIC under the 
provisions of 38 U.S.C.A. § 1318 were "not well grounded".  
The Board initially reviewed this matter in April 2003, at 
which time, it sought additional development of the evidence 
under 38 C.F.R. § 19.9(a)(2) (2002).  After pertinent changes 
in the law, the Board reviewed the appeal again in November 
2003.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(Invalidating 38 C.F.R. § 19.9(a)(2)).  The Board remanded 
the appeal to the RO in November 2003 for evidentiary 
development.  The RO complied fully with the Remand 
instructions and readjudicated the claim of service 
connection for the cause of the veteran's death on the 
merits.  Thereafter, the appeal was returned to the Board for 
appellate review.  

In April 2005, the Board sought a medical expert opinion 
pursuant to VHA Directive 2000-049 dated December 2003, 
38 U.S.C.A. § 7109 (West 2002), 38 C.F.R. § 20.901 (2004) and 
the Veterans Claims Assistance Act of 2000, codified at 
38 U.S.C.A. § 5103A (West 2002).  Upon receipt of the medical 
expert review, the Board forwarded a copy to the appellant in 
June 2005, and advised her of her right to submit additional 
evidence or argument for a period of 60 days.  38 C.F.R. 
§ 20.903 (2004).  In September 2005, the appellant's 
representative stated that the appellant has no further 
evidence or argument.  Accordingly, the Board may now proceed 
with appellate review.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claims for service connection for the 
veteran's cause of death and DIC; all reasonable development 
necessary for the disposition of the appeal of these claims 
have been completed.

2.  The immediate cause of the veteran's death was 
ventricular arrhythmia due to or as a consequence of severe 
coronary artery disease with other significant conditions, 
endemic cardiomyopathy, congestive heart failure, and renal 
failure. 

3.  Service connection was in effect for residuals of 
multiple shrapnel wounds at the time of his death as follows: 
Muscle Group 1 with a scar, rated 10 percent; Muscle Group 
XX, rated 10 percent; right kidney, rated 10 percent; liver, 
rated zero percent; and the right rectus abdominal muscle 
with laporatomy scar, rated zero percent; along with a drain 
scar on the right flank, rated zero percent. 

4.  The medical evidence shows no cardiovascular disease, to 
include coronary artery disease and congestive heart failure, 
during service or for many years thereafter and there is no 
competent evidence that links the veteran's fatal heart 
disease to service.

5.  The preponderance of the evidence is against a finding 
that any of the veteran's service-connected disabilities, to 
include residuals of shrapnel wounds to the right kidney and 
abdomen, caused or aggravated his fatal heart disease or 
renal failure.  

6.  A service connected disability did not cause or 
materially contribute to the veteran's death.

7.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death; he was not rated totally 
disabled continuously after his discharge from service in 
July 1953 for a period of not less than 5 years immediately 
preceding death, nor does the record show that he was 
entitled to receive a 100 percent rating at any time during 
his lifetime.  


CONCLUSIONS OF LAW

1.  Service connection for the veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2004).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.22 (2004), 20.1106 (2004); Rodriquez v. Nicholson, 
U.S. Vet. App. No. 03-1276 (August 5, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  Final rules to implement the 
provisions of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 Fed. Reg. 
45,620 (August 29, 2001).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed her claim in October 1999 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required. 

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the February 2000 rating decision, the May 
2001 Statement of the Case (SOC), and the October 2004 
Supplemental Statement of the Case (SSOC) adequately 
informed the appellant of the information and evidence 
needed to substantiate her claims.  The Board finds that 
these documents show that the appellant was notified of the 
evidence needed to substantiate her claims and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

In this case, the veteran appealed a February 2000 rating 
decision.  Only after that rating action was promulgated, 
did the RO, in October 2004, provide notice to the claimant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in her possession that pertains to the claim.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the appellant before the RO decision that is the subject of 
this appeal.  However, as noted above, the original RO 
decision that is the subject of this appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the appellant of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004. 

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the October 2004 letter 
provided to the appellant the first three elements.  
Although the letter does not contain the precise language of 
the fourth element, such was harmless error if error at all 
as a July 2005 letter was sent to the appellant, which 
includes the advisement to send any evidence or argument 
that she wishes to submit.  See Mayfield v. Nicholson, No. 
02-1077 (Fed. Cir. April 14, 2005). 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the case of the appellant's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
afforded the appellant a thorough VA medical review and 
opinion, which addressed the veteran's medical history of a 
shrapnel wound to the right kidney, his complaints of 
urinary symptoms and right flank pain, and any causal 
connection between the veteran's service-connected residuals 
of a shrapnel wound to the right kidney and the cause of the 
veteran's death.  

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim, the VCAA does not apply.  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
her claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, 4 Vet. App. 384 (1993); 
Mayfield, supra. 

FACTUAL BACKGROUND

Service medical records show in October 1952, the veteran 
sustained a penetrating wound to the right back with 
perforation of the right kidney.  There was no major artery 
or nerve involvement.  An exploratory laparotomy was done 
with drainage of the upper pole of the right kidney, and the 
retro and suprahepatic spaces.  The postoperative course was 
uneventful and pyelograms showed a good functioning right 
kidney.	The veteran underwent a physical examination for 
his release from active duty in June 1953, which reflected a 
normal heart, abdomen and viscera, and genitourinary system. 

The veteran was hospitalized in January 1959 for a rating 
examination.  He complained of occasional urinary urgency.  
During his hospitalization the veteran also "persistently" 
complained of right flank pain.  Interpretation of an 
intravenous pyelogram or "IVP" which was done showed some 
evidence that the parenchyma of the right kidney had been 
involved, but the kidney appeared to be functioning normally.  
The diagnoses were pains in the right flank area with no 
evidence of organic disease, observation for pyelonephritis 
of the right kidney-not found, and observation for renal 
calculi-not found.

By rating decision dated in February 1959, service connection 
was granted for residuals of multiple shrapnel wounds, to 
include the right kidney, which was rated zero percent.

The veteran was hospitalized in May 1962 with complaints of 
blood in his urine and steady aching in both flanks just 
below the ribs.  The veteran reported that his urine was 
cloudy and darker than usual.  The veteran's medical history 
of a shrapnel wound to the right kidney and the ensuing 
treatment was reviewed, and found to be non-contributory.  
The pertinent diagnoses were residuals of shrapnel wound, 
right kidney-untreated-unchanged, and hematuria, 
undetermined, untreated-unchanged.

An intravenous pyelogram (IVP)was done in February 1981 to 
evaluate the veteran's complaints of a several year history 
of nocturia and urinary hesitancy.  The IVP was normal, 
except for a cortical defect secondary to infection of the 
shrapnel wound.  Additional history included a myocardial 
infarction in 1969, with subsequent development of anginal 
symptoms and a cardiac catheterization in 1972 showing clean 
vessels, and a repeat of the latter test in 1976, which 
showed 3-vessel coronary disease.  Current complaints of 
chest pain were evaluated and determined to be due to angina 
pectoris.  The diagnoses were possible urinary obstructive 
uropathy, arteriosclerotic heart disease with angina 
pectoris-stable, and status post-coronary artery bypass 
surgery.

The veteran underwent a VA compensation examination during a 
hospitalization in June 1981.  He complained of increasing 
urinary frequency and right flank pain.  A urological work-up 
was done that revealed no pathology.  

A VA examination report in July 1983 shows complaints of 
urinary frequency and a diagnosis of gunshot wound abdomen, 
with residual frequency.  

The veteran filed a claim for an increased rating for his 
residuals of a shrapnel wound of the right kidney in July 
1999.

An entry in VA outpatient records, dated in August 1999, 
shows the veteran reported a history of shrapnel wounds to 
mid posterior thorax, intraabdominally near the liver, and a 
penetrating wound to the right kidney, which was surgically 
"patched up" at a MASH (mobile...hospital).  He stated that 
his private physician had told him that his creatinine has 
"never" been below 1.0 since then and he has had kidney 
failure three or four times.  He also noted bilateral flank 
pain.  The veteran stated that he recently developed severe 
congestive heart failure, but at discharge his creatinine 
level was 1.5.  The physician, D.W.A., M.D., stated that 
renal impairment is most likely due to congestive heart 
failure and medication, but it is at least as likely as not 
that the pre-existing renal wound is contributing to this 
renal impairment.

The veteran died in September 1999.  His Certificate of Death 
states the immediate cause of death was ventricular 
arrhythmia due to or as a consequence of severe coronary 
artery disease.  Endemic cardiomyopathy, congestive heart 
failure, and renal failure are listed as other significant 
conditions contributing to death, but not resulting in the 
underlying cause.

C.G.H., M.D. from the Veterans Health Administration reviewed 
the veteran's claims file in May 2005.  He noted several 
entries in the file, including records of documenting 
treatment of the original shrapnel injury and treatment 
pursuant to various urinary complaints over the years.  He 
also noted the opinion expressed by Dr. D.W.A. in August 
1999.  The remainder of Dr. H's discussion is as follows:

Normal kidney function ranges are 0.8-1.5 
mg/dl for Creatinine and 7-23 mg/dl for 
BUN.  Anatomically, there is considerable 
redundancy in kidney function, which is 
why people can donate a kidney and still 
have essentially normal kidney function.   
There are three broad areas of potential 
impact when evaluating a decrease in 
kidney function: (1) pre-renal 
conditions, (2) renal conditions, (3) and 
post-renal conditions.  Pre-renal 
conditions denote inadequate or lowered 
effective arterial circulation, which 
results in the kidney not being able to 
function normally.  The veteran's 
congestive heart failure is definitely a 
condition that can reduce cardiac output, 
which would reduce effective renal flow.  
The veteran's medications may impact 
renal function.  The veteran's various 
heart conditions, including severe 
congestive heart failure and 
atherosclerotic cardiovascular disease, 
are all predisposing pre-renal entities 
for decrease in renal function, which 
some physicians will refer to as kidney 
failure.  Regarding renal conditions, the 
amount of damage resulting from the 
shrapnel wound to the kidney appears to 
be relatively small as documented through 
numerous IVPs, a renal function study, 
urologic evaluations, and urinalysis and 
BUN laboratory studies.  Hypertension can 
affect renal function over the long term, 
but there is no evidence that the veteran 
had hypertension following his initial 
renal injury.  Post renal conditions 
refer to obstruction and the results of 
multiple tests and evaluative studies 
showed no dilation that would suggest 
obstruction.

The veteran's voiding symptoms, such as 
occasional hematuria, frequency, 
nocturia, and right flank pain, are all 
caused by different entities.  The 
hematuria was likely the result of 
urinary tract infections or prostatitis.  
The frequency and nocturia appear to have 
been the result of an irritable bladder.  
The flank pain was most likely the result 
of scarring/damage from the initial wound 
and/or the development of adhesion 
formation (internal scarring) after the 
laparotomy.  This would not be a 
contributing factor in "transient" 
kidney failure.  With regard to the 
veteran's report of having incurred 3-4 
instances of kidney failure and never 
having Creatinine under 1.0, what 
constitutes kidney failure varies widely 
among physicians.  Some physicians may 
consider it kidney failure when there is 
a rise in Creatinine or BUN while others 
would refer to those circumstances as 
renal insufficiency.  Given the fact that 
the veteran did not require kidney 
dialysis and his creatinine was 1.5 in 
1999, the evidence very strongly suggests 
that he was not in kidney failure in the 
3-4 instances he referenced, but was 
having a transient elevation of his renal 
function studies.  The veteran's comment 
regarding his Creatinine levels did not 
necessarily mean that his levels were 
abnormal, as what constitutes normal is 
based on several factors.

Dr. C.G.H. concluded that the veteran's 
service connected residuals of a shrapnel 
wound to the right kidney did not 
contribute materially to the cause of the 
veteran's death.  He noted that Dr. A's 
opinion was not supported by a medical 
review of the veteran's chart, as the 
veteran had full return of kidney 
function following  his penetrating 
injury to the right kidney and normal 
blood pressure following his injury and 
for at least five years afterward.  Any 
reference to kidney failure probably 
referred to transient decreased kidney 
function resulting from decreased 
perfusion of the kidneys due to pre-renal 
conditions, most likely congestive heart 
failure.  Renal conditions, if present, 
were most likely secondary to other 
factors such as hypertension.  
LAW AND REGULATIONS

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102 (2002).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

ANALYSIS

Service Connection for the Cause of the Veteran's Death

The evidence in this matter preponderates against service 
connection for the cause of the veteran's death.

Essentially, the appellant contends that the veteran's 
service-connected residuals of a shrapnel wound to the right 
kidney were a contributory cause of the veteran's death, in 
that they contributed to his renal failure, which was a 
significant condition contributing to death as reflected on 
his death certificate.  In claims regarding service 
connection, the resolution of issues that involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
The appellant points to the opinion provided by Dr. A in 
August 1999 as competent evidence of a link between the 
veteran's service and his cause of death.  

The Board has carefully reviewed and considered Dr. A's 
opinion regarding a relationship between the residuals of a 
shrapnel wound to the kidney and his renal impairment shortly 
before his death.  The opinion is weakened by the absence of 
any independent medical findings other than vital signs 
(pulse, temperature, respiration, blood pressure); the 
physician did not cite any specific findings within the 
veteran's medical records.  He does not even state that he 
has reviewed any of the veteran's medical records.  Thus, 
there is no confirmation that the statements regarding 
creatinine levels and past incidents of kidney failure were 
true.  Dr. A's note appears to simply restate what the 
veteran told him, which is evident from both the context of 
the note and the use of quotation marks.  The Court has made 
clear that in circumstances such as these, a bare 
transcription of a lay history is not transformed into 
probative medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995); see also Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (holding that medical opinions based on a 
history furnished by the veteran and unsupported by the 
clinical evidence are of low or limited probative value.)  
The Board also finds that Dr. A failed to offer any medical 
explanation for his conclusions.  The questionable value of 
Dr. A's opinion is further magnified by Dr. H's review, which 
clearly and unequivocally states that Dr. A's opinion is not 
supported by a review of the veteran's record.   

Dr. H's review and opinion constitutes the only other 
competent evidence of record that directly addresses the 
etiology of the veteran's renal failure.   The Board finds 
his review to be thorough and his opinion to be clearly 
explained and supported by specific references to medical 
findings in available records.  He concludes without any 
equivocation that the veteran's renal impairment at the time 
of his death was caused by his congestive heart failure, and 
not by the residual effects of the shrapnel wound to his 
right kidney.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).  Dr. H's opinion is clearly 
no such causal connection, material or substantial, between 
the veteran's service-connected residuals of a shrapnel wound 
to the right kidney and the renal impairment that contributed 
to his death.

The Board also considered whether a relationship existed 
between the veteran's service and his heart disorders, 
specifically, his ventricular arrhythmia, severe coronary 
artery disease, endemic cardiomyopathy, and congestive heart 
failure.  A review of records is negative for any findings in 
service or within one year after service ended, which were 
attributed to cardiovascular-renal disease, including 
hypertension.  As Dr. H notes, records dated five years after 
service did not demonstrate that the veteran had 
hypertension.  By history, the first reported symptom of a 
heart disorder occurred in 1969 when the veteran had chest 
pains.  Consequently, the Board concludes that the veteran's 
various heart disorders (ventricular arrhythmia, severe 
coronary artery disease, endemic cardiomyopathy, and 
congestive heart failure) were not manifested until many 
years after the veteran left the service and there is no 
competent evidence that suggests a causal link between the 
veteran's fatal heart diseases and any incident of service.  

In summary, the immediate cause of the veteran's death was 
ventricular arrhythmia due to or as a consequence of severe 
coronary artery disease with other significant conditions, 
endemic cardiomyopathy, congestive heart failure, and renal 
failure.  Service connection was in effect for residuals of 
multiple shrapnel wounds at the time of his death as follows: 
Muscle Group 1 with a scar, rated 10 percent; Muscle Group 
XX, rated 10 percent; right kidney, rated 10 percent; liver, 
rated zero percent; and the right rectus abdominal muscle 
with laporatomy scar, rated zero percent; along with a drain 
scar on the right flank, rated zero percent.  The medical 
evidence shows no cardiovascular disease, to include coronary 
artery disease and congestive heart failure, during service 
or for many years thereafter, and there is no competent 
evidence that links any of the veteran's fatal heart diseases 
to service.  The preponderance of the evidence is against a 
finding that any of the veteran's service-connected 
disabilities, to include residuals of shrapnel wounds to the 
right kidney and abdomen, caused or aggravated his fatal 
heart disease or renal failure.  A service connected 
disability did not cause or materially contribute to the 
veteran's death.  

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit of the doubt doctrine is not for application in the 
instant case and the claim must be denied.  38 U.S.C.A. § 
5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

DIC under the Provisions of 38 U.S.C.A. § 1318

38 U.S.C.A. § 1318 authorizes payment of dependency and 
indemnity (DIC) to a surviving spouse in a case where a 
veteran's death is not service connected, provided the 
veteran was in receipt of or entitled to receive compensation 
at the rate of 100 percent (total rating) due to service-
connected disability for a period of ten or more years 
immediately preceding death.

Under 38 C.F.R. § 3.22, "entitled to receive" means that at 
the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because, in part, the veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.

In this case, the veteran was not "in receipt of" a total 
disability rating at the time of his death.  Rather, at the 
time of his death, he was in receipt of a combined 30 percent 
rating.  Furthermore, the record shows that the veteran had 
not applied for compensation for unemployability benefits 
during his lifetime.  

The Board notes that the implementing regulation pertaining 
to claims for DIC under 38 U.S.C.A. § 1318 was revised during 
the course of this appeal.  The prior version of § 3.22 had 
stated that DIC benefits would be provided when a veteran 
"was in receipt of or for any reason . . . was not in receipt 
of but would have been entitled to receive compensation at 
the time of death."  38 C.F.R. § 3.22(a)(2) (1999) (emphases 
added).  The revised regulation replaced this broad 
permissive statement with seven enumerated exceptions, 
including providing for the reopening of claims only on 
grounds of clear and unmistakable error (CUE).  38 C.F.R. § 
3.22  The revised 38 C.F.R. § 3.22 limited the circumstances 
under which a veteran's survivor may claim entitlement to DIC 
benefits by defining the "entitled to receive" language as 
follows:

"[E]ntitled to receive" means that at the 
time of death, the veteran had service-
connected disability rated totally 
disabling by VA but was not receiving 
compensation because:

(1) VA was paying the compensation to the 
veteran's dependents; (2) VA was 
withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; (3) The 
veteran had applied for compensation but 
had not received total disability 
compensation due solely to clear and 
unmistakable error (CUE) in a VA decision 
concerning the issue of service 
connection, disability evaluation, or 
effective date; (4) The veteran had not 
waived retired or retirement pay in order 
to receive compensation; (5) VA was 
withholding payments under the provisions 
of 10 U.S.C. 1174(h)(2); (6) VA was 
withholding payments because the 
veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or 
(7) VA was withholding payments under 38 
U.S.C. 5308 but determines that benefits 
were payable under 38 U.S.C. 5309.

38 C.F.R. § 3.22(b).

The regulatory change effectively ended the concept of 
"hypothetical" entitlement.  In this regard, the appellant 
has never raised the issue of CUE in a prior rating action 
and the issue of CUE in a prior rating action is not before 
the Board at this time.

The Board notes here that the validity of 38 C.F.R. § 3.22 
was challenged in National Organization of Veterans' 
Advocates v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I).  In that case, the United States Court 
of Appeals for the Federal Circuit held that the regulation 
was interpretive, not substantive.  The regulatory changes 
reflected VA's conclusion that VA has never been authorized, 
or had the authority, under section 1318 to award DIC 
benefits where the veteran merely had hypothetical, as 
opposed to actual, entitlement to compensation.  See 65 Fed. 
Reg. 3388-3392 (Jan. 21, 2000).  

However, in Rodriquez v. Nicholson, U. S. Vet. App. No. 03-
1276 (August 5, 2005), the Court found that the January 21, 
2000, amendment (65 Fed. Reg. 3,388) to 38 C.F.R. § 3.22 to 
bar the "hypothetical" entitlement theory with respect to 
dependency and DIC claims made pursuant to 38 U.S.C. § 1318 
is not applicable to claims filed prior to that date.  In 
other words, the hypothetical entitlement theory must be 
considered and applied with respect to section 1318 DIC 
claims filed prior to January 21, 2000.  On and after that 
date, hypothetical entitlement claims are not authorized.  

In this case, the appellant's claim for service connection 
for the cause of the veteran's death was received in October 
1999.  The appellant has not made a specific claim for 
consideration of a "hypothetical" total rating for 10 or more 
years.  

One way to show hypothetical entitlement is to demonstrate 
clear and unmistakable error (CUE) is a prior rating 
decision.  Previous determinations that are final and binding 
will be accepted as correct in the absence of CUE. 38 C.F.R. 
§ 3.105(a).  In Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992), the Court propounded a three-pronged test to 
determine whether CUE was present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

The Court refined and elaborated on that test, stating that 
"CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error..."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  

The only rating decisions during the veteran's lifetime were 
in February 1959, when the RO granted service connection and 
rated his residuals of shrapnel wounds of Muscle Group 1 with 
a scar on the right upper back (two 10 percent ratings); a 
January 1964 decision that found clear and unmistakable error 
in not allowing a 10 percent rating for a through and through 
gunshot wound of right lower  thorax (Muscle Group XX) and 
CUE in granted a separate 10 percent ratings for a gunshot 
wound of Muscle Group 1 and a scar in the same region (the 
combined rating of 20 percent remained unchanged); and a July 
2001 decision that granted an increased rating for the 
veteran's residuals of a shrapnel wound to the right kidney, 
from zero to 10 percent, resulting in a combined rating of 30 
percent.  

A review of the relevant service and post-service medical 
evidence fails to show that the RO committed CUE in rating 
any of the veteran's disabilities that would have resulted in 
a 100 percent rating but for the error(s).  Even assigning 
the maximum rating for the injury to Muscle Group XX (40 
percent) and a separate 10 percent rating for the scar 
relating to the injury to Muscle Group 1 would not have 
resulted in a 100 percent rating; it would still fall far 
short when combined with the other ratings under 38 C.F.R. 
§ 4.25.  Given the nature of the injuries and the potential 
ratings found in 38 C.F.R. § 4.71a (muscle injuries),  
38 C.F.R. § 4.118 (scars), 4.115a (kidney-renal function) and 
38 C.F.R. § 4.114 (liver), the Board finds no way that the 
veteran's disabilities could have or should have been rated 
at levels that would have combined under 38 C.F.R. § 4.25 to 
a 100 percent evaluation.  It is pertinent to note that the 
medical evidence does not show that any of the shell fragment 
injuries resulted in severe muscle injury.  See 38 C.F.R. 
§ 4.56 for characteristics of such.  In fact, this evidence 
does not show that the injury to Muscle Group 1 resulted in 
more than a moderate injury.  Id.  There is no medical or 
laboratory evidence of any significant renal impairment or 
any appreciable loss of hepatic function.  The appropriate 
ratings combined for a total that falls far short of 30 
percent.  

In sum, the veteran was not actually in receipt of nor was he 
"entitled to receive" total compensation benefits for at 
least 10 years immediately preceding death, as required for 
DIC under 38 U.S.C.A. § 1318.  As the preponderance of the 
evidence is against the appellant's claim, the benefit-of- 
the-doubt rule is inapplicable, and the claim for DIC 
benefits under 38 U.S.C.A. § 1318 must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


